Case 1:16-cr-00281-PGG Document 1047 Filed 07/07/21 Page 1 of 2

To: Clerk of Court

500 Pearl St. New York, NY 10007

From: Brandon Green Reg. No. 56400-054

Petitioner / Defendant, Pro Se

Re: Dist. Ct, Case No, 16 Cr. 281

Date: June 29, 2021

MR. GREEN’S REQUEST FOR A CERTIFICATE OF APPEALIBILITY AND HIS REQUEST FOR AN EMERGENCY
STAY AND NOTICE OF INTENT TO FILE HIS APPEAL IN REGARD TO THE
JUDGE’S DECISION OF HIS RECUSAL MOTION

Defendant Green is requesting a certificate of appealability to appeal Judge Gardephe’s denial of
his recusal motion (See Dkt. entry 1024.) Petitioner/defendant, Brandon Green, Pro Se, hereby
respectfully moves the District Court for Emergency Relief in the form of a Stay of the District Court’s
proceedings pending its review of the District Court Judge's, the Honorable Paul G. Gardephe's refusal to
recuse himself from the above-listed case.

Respectfully Submitted,

{sf
Brandon Green Reg. # 56400-054

Petitioner / Defendant, Pro Se

Page | 1
 

Page 2 of 2
47 Filed 07/07/21

. - -PGG Document 10

Case 1:16-cr-00281

99-2289 nSoeeH
a

SL'b$
ie

k

HE

     

iv

Bw

20001

Tih

   

m.

Bee nna ote

. KW od, HY

a eee, :

=) SRY Yn) We

=

EEZO ptas OO00 oShz gane

STLINIE

omen (11/0 /EEEE Ly

ee eee
EME ra nelenty peer lela DCE Enea)
RE-te tele dd073ANa 40 these ere) ied eb aT]

-EECO 8122 0000 os42 ganp

  

 

_
Rie

eG:| Hd L- iv bess
000)
Pee es

aH AN aah aug
OUAIIUSS yOwtt Xaq v4

HGANHAG Waray NAW

 
